Citation Nr: 0506175	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-32 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1954 to 
August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.


FINDING OF FACT

There is no evidence that the veteran currently suffers from 
right ear impaired hearing as defined by VA.


CONCLUSION OF LAW

The veteran does not have right ear hearing loss that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran's service medical records for the period from May 
1954 to July 1956 are negative for any finding of right ear 
hearing loss.  The veteran's July 1956 separation physical 
examination shows that his right ear hearing was 15/15 on 
both spoken voice and whispered voice tests.  The veteran did 
not report any hearing problems on his report of medical 
history that was prepared in conjunction with his separation 
examination.  

The RO wrote to the veteran in December 2002 and informed him 
of the elements necessary to establish service connection for 
right ear hearing loss.  The veteran was told he could submit 
lay or medical evidence in support of his claim.  The veteran 
was requested to identify any evidence that he wanted the RO 
to obtain on his behalf.  He was specifically instructed that 
medical or other competent evidence was needed to show that 
he experienced a current disability.  The RO told him that it 
would seek to obtain any records the veteran told the RO 
about.  The veteran was requested to advise the RO if he had 
no additional evidence to submit.  Finally, the veteran was 
requested to provide his information and/or evidence within 
30 days but he was advised that he had up to one year to 
submit the material.

In December 2002, a copy of a September 2002 VA outpatient 
treatment entry was obtained.  The entry noted that the 
veteran presented to establish and obtain medications through 
VA.  Upon review of systems, including the ears, it was noted 
that the veteran had tinnitus, but no mention of any right 
ear hearing loss was made.  

The veteran submitted his substantive appeal in October 2003.  
He stated that he was a member in an artillery division in 
Germany and that lent credence to his claim for right ear 
hearing loss.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, 
certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred during service if 
the disorder becomes manifest to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).

In this case the record is negative for any evidence of a 
right ear hearing loss that satisfies the criteria found at 
38 C.F.R. § 3.385.  There is no evidence to show that the 
veteran had any sensorineural hearing loss within one year 
after service.  Further, the veteran has not provided, or 
identified, any evidence that would show that he has a 
current right ear hearing loss disorder that would satisfy 
the necessary criteria.  Id.

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  The veteran did not allege right 
ear hearing loss when he was seen as an outpatient in 
September 2002.  The veteran argued in his substantive appeal 
that his assignment to an artillery unit should lend credence 
to his claim.  The Board notes that the veteran is capable of 
presenting lay evidence regarding his belief that he has a 
right ear hearing loss as a result of his service.  
Nevertheless, where, as here, a medical opinion is required 
to diagnose the condition and to provide a nexus opinion to 
link a current disability to service, only a qualified 
individual can provide that evidence.  As a layperson, the 
veteran is not qualified to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
absent evidence of his having impaired hearing as defined by 
§ 3.385, his claim for service connection for right ear 
hearing loss must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for right ear hearing loss.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in December 2002.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit evidence to 
show that he had a current disability or to identify sources 
of evidence/information that he wanted the RO to contact on 
his behalf.  

The veteran responded to the RO's letter in January 2003 and 
returned a VA Form 21-4142.  However, he did not list any 
sources of treatment nor did he list any pertinent 
evidence/information that he would obtain or that he wanted 
the RO to obtain.  

The RO denied the veteran's claim in February 2003.  He was 
informed that his claim for service connection for right ear 
hearing loss was denied because he did not have any evidence 
of a current disability.  

The veteran was issued a statement of the case (SOC) in 
September 2003 that addressed the entire development of his 
claim up to that point.  The SOC addressed the procedural 
aspects of the case, provided a recitation of the pertinent 
statutes and regulations, and discussed the application of 
the evidence to the case.  The SOC again notified the veteran 
that he had not submitted sufficient evidence to establish 
service connection for right ear hearing loss.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to establish service connection.  He was kept 
informed of the evidence developed by VA.  The September 2003 
SOC informed the veteran as to why the evidence of record did 
not allow for the grant of his claim.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2002).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case the veteran was informed from the outset, in 
December 2002, that he needed to submit medical evidence to 
show that he had a current disability.  The veteran provided 
no evidence of a current right ear impaired hearing as 
defined by VA.  

The Board has considered whether a VA examination was 
required in this case, under the duty to assist provisions of 
the VCAA codified at 38 U.S.C.A. 
§ 5103A(d) and by regulation found at 38 C.F.R. § 
3.159(c)(4).  See also Charles v. Principi 16 Vet. App. 370, 
375 (2002).  The evidence of record is such that the duty to 
obtain a medical examination is not triggered in this case.  
The veteran alleges that he suffers from right ear hearing 
loss due to his service in an artillery unit during service.  
His SMRs are negative for any hearing loss and the veteran 
did not report any such problems at the time of his 
separation physical examination.  Further, the veteran was 
asked to provide evidence of a current right ear hearing 
impairment and he did not.  The veteran appears to have based 
his claim for entitlement to service connection for right ear 
hearing loss on his opinion that his duties with an artillery 
unit had caused him to suffer from the claimed disorder.

The veteran did not mention any hearing loss at the time of 
his September 2002 VA outpatient visit.  The duty to assist 
under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to 
consider whether or not an examination is necessary include 
whether there is evidence of a current disability, and 
whether there is evidence that the disability may be 
associated with the veteran's military service but there is 
not sufficient medical evidence to make a decision on the 
claim.  There is no evidence of a right ear hearing loss in 
service and there is no competent medical evidence of the 
disorder at this time.  Thus, there is no requirement to 
obtain a VA medical examination for the right ear hearing 
loss issue in this case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development of the claim and further 
expending of VA's resources are not warranted.  Cf. Wensch v. 
Principi, 15 Vet. App. 362, 367-68 (2001); Dela Cruz v. 
Principi, 15 Vet. App. 145, 149 (2001).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


